Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 2, 2015,
by and among Guardian 8 Corporation, a Nevada corporation, with headquarters
located at 7432 E. Tierra Buena Lane, Suite 102, Scottsdale, Arizona  85260 (the
“Company”), Guardian 8 Holdings, a Nevada corporation, with headquarters located
at 7432 E. Tierra Buena Lane, Suite 102, Scottsdale, Arizona  85260  (“Parent”)
and the investors listed on the Schedule of Buyers attached hereto (each
individually, a “Buyer,” and collectively the “Buyers”).
 
WHEREAS:
 
A.           The Company is a wholly-owned subsidiary of Parent.
 
B.           Each of the Company, Parent and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “1933 Act”), and Regulation D (“Regulation D”) promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
C.           In May of 2014, the Parent authorized a new series of convertible
senior secured debentures of the Parent and sold $7 million of debentures (the
“Prior Debentures”).
 
D.           The Prior Debenture holders have consented to the authorization and
sale of an additional $5 million in new Debentures (the “Debentures”), which
shall rank pari passu with the Prior Debentures.
 
E.           Each Buyer wishes to purchase, and the Parent wishes to sell, upon
the terms and conditions stated in this Agreement, that aggregate principal
amount of additional Debentures, in substantially the form attached hereto as
Exhibit A, set forth opposite such Buyer’s name in column (3) or (4) on the
Schedule of Buyers (which aggregate amount for all Buyers shall not exceed
$5,000,000).
 
F.           The Debentures are convertible into shares (collectively, the
“Conversion Shares”) of Parent’s Common Stock at $0.075 per share.
 
G.           Upon Closing, each Buyer shall be issued a Class C Warrant,
substantially in the form attached hereto as Exhibit I, to purchase a number of
shares of Parent’s Common Stock (collectively, the “Warrant Shares”) at $0.10
per share for a period of five years as set forth opposite such Buyer’s name in
column (5) on the Schedule of Buyers.
 
H.           The Debentures bear interest, which at the option of the Company,
subject to certain conditions, may be paid in additional restricted shares
(collectively, the “Interest Shares”) of Parent’s Common Stock.
 
I.           Contemporaneously with the execution and delivery of this
Agreement, Parent and the Buyers are executing and delivering a Registration
Rights Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which Parent has agreed to provide
certain registration rights with respect to the Conversion Shares, the Interest
Shares and the Warrant Shares under the 1933 Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.
 
 
1

--------------------------------------------------------------------------------

 
 
J.           The Debentures, the Conversion Shares, the Interest Shares and the
Warrant Shares are collectively referred to herein as the “Securities.”
 
K.           Contemporaneously with the execution and delivery of this
Agreement, Company is executing and delivering a Guaranty, substantially in the
form attached hereto as Exhibit G (the “Guaranty”), pursuant to which Company
has agreed to guaranty the obligations of the Parent under the Debentures.
 
L.           Contemporaneously with the execution and delivery of this
Agreement, the Buyers shall execute and deliver a Joinder to Pledge and Security
Agreement, substantially in the form attached hereto as Exhibit H (the “Security
Agreement”), pursuant to which the assets and shares of the Company are pledged
as collateral to secure the Debentures.
 
NOW, THEREFORE, the Company, Parent and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF DEBENTURES.
 
(a) Initial Closing.
 
(i) Subject to and in reliance upon the representations and warranties set forth
in Section 3 below, and the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Parent shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, agrees to purchase from the Parent on the
Initial Closing Date (as defined below), a principal amount of Debentures as is
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers.
The aggregate purchase price (the “Initial Purchase Price”) of the Debentures
and Closing Securities to be purchased by the Buyers at the Initial Closing
shall be equal to $625,000.  The closing (the “Initial Closing”) of the purchase
of the Debentures by the Buyers shall occur at the offices of DeMint Law, PLLC,
3753 Howard Hughes Parkway, Second Floor Suite 314, Las Vegas,
Nevada  89169.  The date and time of the Closing (the “Initial Closing Date”)
shall be 10:00 a.m., Pacific Standard Time, on the date hereof.
 
(ii) On the Initial Closing Date, (i) each Buyer shall pay its aggregate Initial
Purchase Price to the Parent for the Debentures sold to such Buyer at the
Initial Closing, by wire transfer of immediately available funds in accordance
with Parent’s written wire instructions (or the applicable escrow wire
instructions, if any), and (ii) the Parent shall deliver to each Buyer (A) the
Debentures (in the denominations as such Buyer shall have requested prior to the
Closing) which such Buyer is then purchasing, duly executed on behalf of the
Parent and registered in the name of such Buyer or its designee and (B) a Class
C Warrant.
 
(b) Subsequent Closings.
 
(i) Subject to and in reliance upon the representations and warranties set forth
in Section 3 below, and the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Parent shall issue and sell to each additional
Buyer, and each additional Buyer severally, but not jointly, agrees to purchase
from the Parent on the Subsequent Closing Date (as defined below), a principal
amount of Debentures as is set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers. The aggregate purchase price (the “Subsequent Purchase
Price”) of the Debentures to be purchased by the Buyers at the Second Closing
shall be up to $4,375,000.  Each subsequent closing (a “Subsequent Closing”) of
the purchase of the Debentures by the Buyers shall occur at the offices of
DeMint Law, PLLC, 3753 Howard Hughes Parkway, Second Floor Suite 314, Las Vegas,
Nevada  89169.  The date and time of the Closing (the “Subsequent Closing Date”)
shall be 10:00 a.m., Pacific Standard Time, from time to time after the date of
this Agreement with the final Subsequent Closing Date to be no later than July
31, 2015.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) On a Subsequent Closing Date, (i) each Buyer shall pay its aggregate
Subsequent Purchase Price to the Parent for the Debentures to be issued and sold
to such Buyer at such Subsequent Closing, by wire transfer of immediately
available funds in accordance with Parent’s written wire instructions (or the
applicable escrow wire instructions, if any), and (ii) the Parent shall deliver
to each Buyer (A) the Debentures (in the denominations as such Buyer shall have
requested prior to the Closing) which such Buyer is then purchasing, duly
executed on behalf of the Parent and registered in the name of such Buyer or its
designee and (B) a Class C Warrant.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants with respect to only itself that:
 
(a) No Public Sale or Distribution.  Such Buyer is acquiring (i) the Debentures,
(ii) upon the receipt of any Conversion Shares, will acquire such Conversion
Shares, (iii) upon the receipt of any Interest Shares, will acquire such
Interest Shares, and (iv) upon the receipt of any Warrant Shares, will acquire
such Warrant Shares, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof in a manner
that would violate the 1933 Act, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, that by making the representations
herein, such Buyer does not agree to hold any of the Securities for any minimum
or other specific term and reserves the right to dispose of the Securities at
any time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act.  Such Buyer is acquiring the Securities hereunder
in the ordinary course of its business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
(b) Investor Status.  Such Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and Parent are relying in part upon the truth and accuracy of,
and such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and Parent and materials relating to the offer and sale of the Securities which
have been requested by such Buyer.  Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and
Parent.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s and Parent’s
representations and warranties contained herein.  Such Buyer understands that
its investment in the Securities involves a high degree of risk.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f) Transfer or Resale.  Such Buyer understands that except as provided in the
Registration Rights Agreement: the Securities have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company and
Parent an opinion of counsel, in a generally acceptable form, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company and Parent with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or, in each case, a successor rule thereto);
provided, however, that the Securities may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company or Parent with any notice
thereof or otherwise make any delivery to the Company or Parent pursuant to this
Agreement or any other Transaction Document (as defined in Section 3(b)),
including, without limitation, this Section 2(f).
 
(g) Legends.  Such Buyer understands that the certificates or other instruments
representing the Debentures and, until removed in accordance with Section 3(l)
of the Registration Rights Agreement, the stock certificates representing the
Conversion Shares, the Interest Shares and the Warrant Shares, except as set
forth below, shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
 
4

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company or Parent, as
applicable, shall issue a certificate without such legend to the holder of the
Securities upon which it is stamped, if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company or Parent, as applicable, with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such Securities are
sold, assigned or transferred pursuant to Rule 144, or such holder provides the
Company or Parent, as applicable, with reasonable assurance that the Securities
can be sold, assigned or transferred pursuant to Rule 144.
 
(h) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT.
 
As an inducement to the Buyers to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company and Parent jointly and
severally represent and warrant to each of the Buyers that each and all of the
following representations and warranties (as modified by the disclosure
schedules delivered to the Buyers contemporaneously with the execution and
delivery of this Agreement (the “Schedules”)) are true and correct as of the
Initial Closing Date and any Subsequent Closing Date (each a “Closing
Date”).  The Schedules shall be arranged by the Company and Parent in paragraphs
corresponding to the sections and subsections contained in this Section 3.
 
(a) Organization and Qualification.  Parent and its “Subsidiaries” (which for
purposes of this Agreement means any entity in which Parent, directly or
indirectly, owns capital stock or holds an equity or similar interest, including
the Company) are entities duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted.  Each of Parent and its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, condition (financial or otherwise) or prospects of Parent and its
Subsidiaries, taken as whole, or on the transactions contemplated hereby and by
the other Transaction Documents, or on the authority or ability of Parent and/or
the Company to perform its obligations under the Transaction Documents.  Parent
has no Subsidiaries other than the Company and except as set forth on Schedule
3(a).
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Authorization; Enforcement; Validity.  Each of Parent and the Company has
the requisite power and authority to enter into and perform its obligations
under this Agreement, the Debentures, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5(b)), the
Security Agreement, the Guaranty, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and Parent have been duly
authorized by each of the Company’s and Parent’s Board of Directors and the
consummation by the Company and Parent of the transactions contemplated hereby
and thereby, including, without limitation, the issuance of the Debentures by
the Parent and the issuance of the Conversion Shares, the Interest Shares and
the Warrant Shares by Parent, have been or will be at the time of issuance duly
authorized by the Parent’s Board of Directors and (other than the filing with
the SEC of a Form D and one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement and other than filings
with  “Blue Sky” authorities as required therein) no further filing, consent, or
authorization is required by the Parent, its Board of Directors or its
stockholders.  This Agreement and the other Transaction Documents of even date
herewith have been duly executed and delivered by each of the Company and
Parent, and constitute the legal, valid and binding obligations of each of the
Company and Parent, enforceable against the Company and Parent in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) Issuance of Securities.  The issuance of the Debentures is duly authorized
and free from all taxes, liens and charges with respect to the issue
thereof.  Upon issuance on the Initial Closing Date or any Subsequent Closing
Date, the Parent shall have reserved from its duly authorized capital stock not
less than the maximum number of shares of Common Stock issuable as Conversion
Shares, Interest Shares and Warrant Shares.  Upon issuance, (i) the Conversion
Shares, (ii) the Interest Shares, and (iii) the Warrant Shares, will be, validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock.  Assuming the accuracy of the representations made by each Buyer in
Section 2, the offer and issuance by the Parent of the Securities is exempt from
registration under the 1933 Act.
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and Parent and the consummation by the Company and
Parent of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Debentures, the Conversion Shares, the Interest
Shares and the Warrant Shares) will not (i) result in a violation of Parent’s
Articles of Incorporation, Parent’s Bylaws, the Company’s Articles of
Incorporation or the Company’s Bylaws (each as defined in Section 3(r)) or the
governing documents of any of Parent’s Subsidiaries or the terms of any capital
stock of Parent or any of its Subsidiaries; (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Parent or any of its Subsidiaries is a party; or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to Parent or any of its Subsidiaries or by
which any property or asset of Parent or any of its Subsidiaries is bound or
affected.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Consents.  Neither the Company nor Parent is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof (other than (w) filing with the SEC of a Form
8-K, Form D and one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (x) filings with “Blue Sky”
authorities, and (y) filings required by the Security Agreement).  All consents,
authorizations, orders, filings and registrations which the Company and Parent
are required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and Parent and its Subsidiaries are
unaware of any facts or circumstances which might prevent the Company or Parent
from obtaining or effecting any of the registration, application or filings
pursuant to the preceding sentence.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities.  Each of the
Company and Parent acknowledges and agrees that each Buyer is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and that no Buyer
is (i) an officer or director of the Company or Parent, (ii) to the knowledge of
the Company or Parent, an “affiliate” of the Company or Parent (as defined in
Rule 144) or (iii) to the knowledge of the Company or Parent, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934
Act”)).  Each of the Company and Parent further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or Parent (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities.  Each of the Company and Parent further
represents to each Buyer that the Company’s and Parent’s decisions to enter into
the Transaction Documents have been based solely on the independent evaluation
by the Company and Parent and their respective representatives.
 
(g) No General Solicitation; Placement Agent’s Fees.  None of the Company,
Parent, nor any of their affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  Parent shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Buyers or their investment advisors) relating to or
arising out of the transactions contemplated hereby.  Parent shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.  The Company and Parent acknowledge that they have engaged
Merriman Capital, Inc. as placement agent (the “Agent”) in connection with the
sale of the Securities.  Other than the Agent, neither the Company nor Parent
has engaged any placement agent or other agent in connection with the sale of
the Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(h) No Integrated Offering.  None of Parent, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by Parent or the Company for purposes of the
1933 Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of Parent or its Subsidiaries
are listed or designated.  None of Parent, its Subsidiaries, their affiliates or
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of the Securities
under the 1933 Act or cause the offering of the Securities to be integrated with
other offerings.
 
(i) U.S. Real Property Holding Corporation.  Neither the Company nor Parent is,
nor has it ever been, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Company and Parent will so certify upon the request of any Buyer.
 
(j) Not applicable.
 
(k) SEC Documents; Financial Statements.  Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  Parent
has delivered to the Buyers or their respective representatives true, correct
and complete copies of the SEC Documents not available on the EDGAR system.  As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of Parent included in the SEC
Documents, as amended, complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of Parent as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
 
8

--------------------------------------------------------------------------------

 
 
(l) Absence of Certain Changes.  Except as disclosed in Parent’s SEC Documents,
since December 31, 2014, there has been no material adverse change and no
material adverse development in the business, assets, properties, operations,
condition (financial or otherwise), results of operations or prospects of Parent
or its Subsidiaries.  Except as disclosed in writing to Buyers, since December
31, 2014, Parent has not (i) declared or paid any dividends, (ii) sold any
assets or (iii) had capital expenditures, individually or in the aggregate, in
excess of $100,000, other than in connection with the Company’s ongoing
development and marketing of its enhanced non-lethal security device in the
ordinary course of business.  None of Parent nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does
Parent nor any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
for the transaction contemplated by the Transaction Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Parent, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by Parent under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by Parent of its Common Stock and which has not been publicly
announced.
 
(n) Conduct of Business; Regulatory Permits.  Neither Parent nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or Bylaws or other governing documents.  Neither Parent nor any of
its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to Parent or its
Subsidiaries.  Without limiting the generality of the foregoing, Parent is not
in violation of any of the rules, regulations or requirements of the
Over-the-Counter Quotation Bureau (the “Principal Market”) and has no knowledge
of any facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable
future.  During the one (1) year period prior to the date hereof, (i) the Common
Stock has been listed on the Principal Market or quoted on the “gray sheets”
(the “Gray Sheets”), (ii) trading in the Common Stock or quotation on the Gray
Sheets has not been suspended by the SEC, the Principal Market or the Gray
Sheets and (iii) Parent has received no communication, written or oral, from the
SEC or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market.  Parent and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, and neither Parent
nor any such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
 
(o) Foreign Corrupt Practices.  Neither Parent nor any of its Subsidiaries nor
any director, officer, agent, employee or other Person acting on behalf of
Parent or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, Parent or any of its Subsidiaries (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
 
9

--------------------------------------------------------------------------------

 
 
(p) Sarbanes-Oxley Act.  Parent is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 to small business issuers that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
(q) Transactions With Affiliates.  Except as set forth in the SEC Documents
filed at least ten days prior to the date hereof, none of the officers,
directors or employees of Parent or any of its Subsidiaries is presently a party
to any transaction with Parent or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of Parent or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
(r) Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Parent consists of one hundred million (100,000,000) shares of common
stock, $0.001 par value per share, of which, as of the date hereof, 43,651,598
shares are issued and outstanding, and ten million (10,000,000) shares of
preferred stock, $0.001 par value per share, of which no shares were issued and
outstanding on the date hereof.  All of such outstanding shares of Parent and
the Company have been validly issued and are fully paid and
nonassessable.  Except as disclosed in the SEC Documents or on Schedule 3(r):
(i) none of Parent’s or the Company’s share capital is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by Parent or the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of Parent or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which Parent or any of
its Subsidiaries is or may become bound to issue additional share capital of
Parent or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
share capital of Parent or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of Parent or
any of its Subsidiaries or by which Parent or any of its Subsidiaries is or may
become bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
Parent or any of its Subsidiaries; (v) there are no agreements or arrangements
under which Parent or any of its Subsidiaries is obligated to register the sale
of any of its securities under the 1933 Act (except the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of Parent or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which
Parent or any of its Subsidiaries is or may become bound to redeem a security of
Parent or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) neither Parent nor any of its Subsidiaries
has any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) Parent and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of Parent’s or its Subsidiaries’ respective businesses.  Schedule 3(r)
contains true, correct and complete copies of (i) the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (“the Company’s
Articles of Incorporation”), (ii) the Company’s Bylaws, as amended and as in
effect on the date hereof (“the Company’s Bylaws”), (iii) Parent’s Articles of
Incorporation, as amended and as in effect on the date hereof (“Parent’s
Articles of Incorporation”), (iv) Parent’s Bylaws, as amended and as in effect
on the date hereof (“Parent’s Bylaws”), and (v) the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
(s) Indebtedness and Other Contracts.  Except as disclosed in the SEC Documents
or Schedule 3(s), neither Parent nor any of its Subsidiaries (i) has any
outstanding Indebtedness, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of Parent’s officers, has or is expected
to have a Material Adverse Effect, except as otherwise disclosed in Schedule
3(s).  Schedule 3(s) provides a detailed description of the material terms of
any such outstanding Indebtedness.  For purposes of this Agreement:  (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
(t) Absence of Litigation.  Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency (including the SEC), self-regulatory
organization or body pending or, to the knowledge of Parent or the Company,
threatened against or affecting Parent, the Company, the Common Stock or any of
Parent’s Subsidiaries or any of Parent’s or its Subsidiaries’ officers or
directors.
 
(u) Insurance.  Parent and each of its Subsidiaries are insured or will be
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of Parent believes to be prudent and
customary in the businesses in which the Parent and its Subsidiaries are engaged
including, without limitation, directors’ and officers’ liability
insurance.  Neither Parent nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither Parent nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
(v) Employee Relations.  Neither Parent nor any of its Subsidiaries is a party
to any collective bargaining agreement or employs any member of a union.  Parent
and its Subsidiaries believe that their relations with their employees are
good.  Except as set forth on Schedule 3(v) No executive officer of Parent or
any of its Subsidiaries has notified Parent or any such Subsidiary that such
officer intends to leave Parent or any such Subsidiary or otherwise terminate
such officer’s employment with Parent or any such Subsidiary.  No executive
officer of Parent or any of its Subsidiaries, to the knowledge of Parent or any
such Subsidiary, is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject Parent or any such Subsidiary to any
liability, other than general unemployment compensation, with respect to any of
the foregoing matters.  Parent and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(w) Title.  Parent and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of Parent and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except Permitted Liens (as defined in the Debentures) and such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by Parent and any of its
Subsidiaries.  Any real property and facilities held under lease by Parent and
any of its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and facilities by Parent and
its Subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 
 
(x) Intellectual Property Rights.  Parent and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted.  None of Parent’s or any
of its Subsidiaries’ Intellectual Property Rights have expired or terminated, or
are expected to expire or terminate, within three years from the date of this
Agreement.  Neither Parent nor the Company has any knowledge of any infringement
by Parent or its Subsidiaries of Intellectual Property Rights of others.  There
is no claim, action or proceeding being made or brought, or to the knowledge of
Parent or the Company, being threatened, against Parent or its Subsidiaries
regarding its Intellectual Property Rights.  Each of Parent and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings.  Parent and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
(y) Environmental Laws.  Parent and each of its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights.  Parent or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by Parent or such Subsidiary.
 
 
13

--------------------------------------------------------------------------------

 
 
(aa) Investment Company.  Neither the Company nor Parent is, or is an affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
(bb) Tax Status.  Parent and each of its Subsidiaries (i) has made or will file
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject on a timely
basis, (ii) has paid or will pay all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations on a timely basis, except those being
contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of Parent and the Company know of no basis
for any such claim.
 
(cc) Internal Accounting and Disclosure Controls.  Parent maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Parent maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the 1934 Act) that are effective
in ensuring that information required to be disclosed by Parent in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by Parent in the reports that it files
or submits under the 1934 Act is accumulated and communicated to Parent’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  During the twelve months prior to the
date hereof, neither Parent nor any of its Subsidiaries have received any notice
or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of Parent or
any of its Subsidiaries.
 
(dd) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between Parent and an unconsolidated or other off balance
sheet entity that is required to be disclosed by Parent in its 1934 Act filings
and is not so disclosed or that otherwise would be reasonably likely to have a
Material Adverse Effect.
 
(ee) Ranking of Debentures.  Except as permitted by the Debentures and the Prior
Debentures, no Indebtedness of the Company or Parent will rank senior to or pari
passu with the Debentures in right of payment, whether with respect to payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.
 
 
14

--------------------------------------------------------------------------------

 
 
(ff) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company or Parent,
as applicable, and all laws imposing such taxes will be or will have been
complied with.
 
(gg) No Disqualification Events.  With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Parent or Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Parent
or Company participating in the offering contemplated hereby, any beneficial
owner of 20% or more of the Parent's outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the 1933 Act) connected with the Parent in any
capacity at the time of sale (each, an “Issuer Covered Person” and, together,
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Parent and Company have exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Parent has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.
 
(hh) Other Covered Persons.  The Parent and Company are not aware of any Person
(other than the Placement Agent) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.
 
(ii) Disclosure.  Each of Parent and the Company understands and confirms that
each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of Parent and the Company.  All disclosure provided
to the Buyers regarding Parent, the Company, their respective businesses and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of Parent and the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Each
press release issued by Parent and the Company did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Parent or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Parent or any of its Subsidiaries but which has not been so publicly
announced or disclosed, except for information that will be contained within the
Parent’s next due report under the 1934 Act and information relative to this
transaction.
 
4. COVENANTS.
 
(a) Commercially Reasonable Efforts.  Each party shall use commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Form D and Blue Sky.  Each of the Company and Parent agrees to file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof (accessible through the SEC’s EDGAR website) to each Buyer promptly
after such filing.  Each of the Company and Parent shall, on or before the
Closing Date, take such action as the Company and Parent shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Initial Closing and any Subsequent
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.  Each of the Company and Parent shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
 
(c) Reporting Status.  Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all Registrable Securities and
none of the Debentures are outstanding (the “Reporting Period”), Parent shall
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
Parent shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination.
 
(d) Use of Proceeds.  The Company and Parent estimate the use the proceeds from
the sale of the Securities to be substantially as set forth on Schedule 4(d)
hereto.
 
(e) Financial Information.  Parent agrees to send the following to each Investor
(as defined in the Registration Rights Agreement) during the Reporting
Period:  (i) unless filed with the SEC through EDGAR and available to the public
through the EDGAR system, within four business days after the filing thereof
with the SEC, a copy of all Annual Reports on Form 10-K, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act of Parent, and (ii) copies of
any notices and other information made available or given to the stockholders of
Parent generally, contemporaneously with the making available or giving thereof
to the stockholders.
 
(f) Listing.  To the extent the Parent’s Registrable Securities (as defined in
the Registration Rights Agreement) are listed upon a national securities
exchange or automated quotation system that provides for the listing of
securities, Parent shall promptly secure the listing of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.  Parent shall maintain the Common Stock’s authorization for quotation
on the Principal Market.  Parent shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(f).
 
(g) Fees.  Except as expressly set forth in the Transaction Documents to the
contrary, all parties shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  Parent shall be responsible for the payment of,
and shall pay, any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for Persons engaged by any Buyers or their investment
advisors) relating to or arising out of the transactions contemplated hereby,
and shall hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
 
16

--------------------------------------------------------------------------------

 
 
(h) Pledge of Securities.  Each of Parent and the Company acknowledges and
agrees that the Securities may be pledged by an Investor (as defined in the
Registration Rights Agreement) in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide Parent or the Company with any notice thereof or
otherwise make any delivery to Parent or the Company pursuant to this Agreement
or any other Transaction Document, including, without limitation, Section 2(f)
hereof unless required in connection with the registration of the Securities or
by applicable law.  Each of Parent and the Company hereby agrees to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.
 
(i) Disclosure of Transactions and Other Material Information.  On the business
day following the date of this Agreement, Parent shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement, if required), the form of Debentures and
the Registration Rights Agreement) (including all attachments, the “8-K
Filing”).  From and after the filing of the 8-K Filing, the Parent shall have
disclosed all material, non-public information (if any) provided to any of the
Buyers by the Parent or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  The Parent shall not, and the Parent
shall cause each of its Subsidiaries and each of its and their respective
officers, directors, employees and agents not to, provide any Buyer with any
material, non-public information regarding the Parent or any of its Subsidiaries
from and after the filing of the 8-K Filing without the express prior written
consent of such Buyer (which may be granted or withheld in such Buyer’s sole
discretion). To the extent that the Parent delivers any material, non-public
information to a Buyer without such Buyer’s consent, the Parent hereby covenants
and agrees that such Buyer shall not have any duty of confidentiality with
respect to, or a duty not to trade on the basis of, such material, non-public
information.  Subject to the foregoing, neither the Parent, its Subsidiaries nor
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Parent
shall be entitled, without the prior approval of any Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) each Buyer shall be consulted by the Parent in connection with any
such press release or other public disclosure prior to its release).  Without
the prior written consent of the applicable Buyer (which may be granted or
withheld in such Buyer’s sole discretion), the Parent shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of such Buyer
in any filing, announcement, release or otherwise.
 
 
17

--------------------------------------------------------------------------------

 
 
(j) Restriction on Redemption and Cash Dividends.  So long as any Debentures are
outstanding, neither Parent nor Company shall, directly or indirectly, redeem,
or declare or pay any cash dividend or distribution on, the Common Stock without
the prior express written consent of the holders of the Debentures representing
not less than a majority of the aggregate principal amount of the then
outstanding Debentures.
 
(k) Additional Debentures.  So long as any Buyer beneficially owns any
Debentures, neither Parent nor Company will issue any Debentures (other than to
the Buyers as contemplated hereby and the Prior Debentures) and the Parent shall
not issue any other securities that would cause a breach or default under the
Debentures.
 
(l) Corporate Existence.  So long as any Buyer beneficially owns any Securities,
Parent and the Company shall not be party to any Fundamental Transaction (as
defined in the Debentures) unless each of Parent and the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Debentures.
 
(m) Incurrence of Liens.  So long as any Debentures are outstanding, Parent and
the Company shall not, directly or indirectly, allow or suffer to exist any
Lien, other than Permitted Liens (as defined in the Debentures), upon any
property or assets (including accounts and contract rights) owned by Parent and
the Company.
 
(n) Conduct of Business.  The business of Parent and its Subsidiaries shall not
be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(o) Allocation of Purchase Price for Federal Income Tax Purposes.  In accordance
with Treasury regulations section 1.1273-2(h), the Company and Parent shall
allocate the Initial Purchase Price and any Subsequent Purchase Price between
the Debentures based upon their relative fair market values.  In making such
allocation, the parties hereto shall agree, based upon the advice of their
financial advisors, upon the appropriate methodology to be used for determining
the relative fair market values of the Debentures.  Notwithstanding this
provision, generally accepted accounting principles may require a different
purchase price to be reflected in Parent’s financial statements.
 
(p) Parent’s Failure to Timely Deliver Securities.  If within three (3) trading
days after the Parent’s obligation to issue any Conversion Shares or Warrant
Shares to a Buyer the Parent shall fail to issue and deliver a certificate to
the Buyer and register such shares of Common Stock on the Parent’s share
register or credit the Buyer’s balance account with DTC for the number of shares
of Common Stock to which the Buyer is entitled hereunder, and if on or after
such Trading Day the Buyer purchases (in an open market transaction or in
another bona fide transaction) shares of Common Stock to deliver in satisfaction
of a sale by the Buyer of such Conversion Shares  or Warrant Shares that the
Buyer anticipated receiving from the Parent (a “Buy-In”), then the Parent shall,
within three Business Days after the applicable Measurement Date and in the
Buyer’s discretion, either (i) pay cash to the Buyer in an amount equal to the
Buyer’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Parent’s obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to the Buyer a certificate or certificates representing such shares of Common
Stock and pay cash to the Buyer in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the closing bid price of the Common Stock on the Measurement Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(q) U.S. Real Property Holding Corporation.  For as long as the Buyers hold any
Securities, and unless otherwise agreed to by the Buyers who own Securities at
the relevant time, the Parent will not cause its shares to be U.S. real property
interests within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended.
 
(r) Integration.  Parent shall not, and shall use its best efforts to ensure
that no affiliate of the Parent or any Subsidiary shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Buyers, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the securities to the Buyers.
 
(s) Subsequent Registrations.  Other than a Registration Statement pursuant to
the Registration Rights Agreement and the other registration rights previously
granted and disclosed on the Disclosure Schedule attached hereto, prior to the
first to occur of (a) the Effective Date of a Registration Statement resulting
in all Registrable Securities (as defined in the Registration Rights Agreement)
(as defined in the Registration Rights Agreement) being registered for resale
pursuant to one or more effective Registration Statements or (b) such time as
all Registrable Securities may be sold by the Buyers without volume restrictions
pursuant to Rule 144, Parent may not file any registration statement (other than
on Form S-8 or S-4)  with the SEC with respect to any securities of Parent.
 
(t) Non-Public Information.  Parent covenants and agrees that neither it nor any
other person acting on its behalf will provide any Buyer or its agents or
counsel with any information that Parent believes constitutes material
non-public information, unless prior thereto such Buyer shall have executed a
written agreement regarding the confidentiality and use of such
information.  Parent understands and confirms that each Buyer shall be relying
on the foregoing representations in effecting transactions in securities of the
Parent.
 
(u) UCC-1. On the Initial Closing Date and any Subsequent Closing Date, as
necessary, the agent (the “Collateral Agent”) assigned under the Security
Agreement shall file a UCC-1 financing statement naming the Parent as debtor and
the Buyers in such office or offices as may be necessary or desirable to perfect
the security interests purported to be created by the Security Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
(v) Board Representation. On the Initial Closing Date, the Buyers participating
in the Initial Closing shall have the right to designate one (1) director to
Parent’s board of directors. The nominee designated by the Buyers will be
subject to the satisfaction and approval (which shall not be unreasonably
withheld or delayed) of at least a majority of Parent’s current board of
directors, and the Buyers shall be entitled to designate another nominee in the
case of any nominee the approval of whom is withheld. Such nominee shall serve
as a director until the next annual meeting of Parent’s stockholders, which will
include such nominee as a director nominee to serve for an additional term. As
long as the Debentures are outstanding, such nominee shall continue to be
nominated as a director at all annual meetings of Parent’s stockholders.
 
(w) CEO Compensation and Employment Agreement. On the Closing Date, Parent and
its chief executive officer, C. Stephen Cochennet, shall enter into an amendment
to the current executive employment agreement specifying all salary payable to
Mr. Cochennet shall be payable in shares of Parent’s Common Stock until the
earlier to occur of (i) the Company becomes profitable (generates a net income
from operations) for a quarter of operations, as determined by Parent’s chief
financial officer in good faith, or (ii) the Maturity Date of the Debentures.
 
5. REGISTERS; TRANSFER AGENT INSTRUCTIONS.
 
(a) Registers.  The Parent shall maintain at its principal executive offices (or
such other office or agency of the Parent as it may designate by notice to each
holder of Securities), a register for the Debentures in which the Parent shall
record the name and address of the Person in whose name the Debentures have been
issued (including the name and address of each transferee) and the principal
amount of Debentures held by such Person.  The Parent shall keep the register
open and available at all times during business hours for inspection of any
Buyer or its legal representatives.  Parent shall maintain at its principal
executive offices (or such other office or agency of the Parent as it may
designate by notice to each holder of Securities), a register for the Common
Stock in which the Parent shall record the name and address of the Person in
whose name the Conversion Shares and any Interest Shares or Warrant Shares have
been issued (including the name and address of each transferee) and the number
of Conversion Shares, Interest Shares and Warrant Shares held by such
Person.  Parent shall keep the register open and available at all times during
business hours for inspection of any Buyer or its legal representatives.
 
(b) Transfer Agent Instructions.  Parent shall issue irrevocable instructions to
its transfer agent, and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares and the Interest Shares and Warrant Shares, if any, in
such amounts as specified from time to time by each Buyer to Parent in the form
of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”).  Parent warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Sections 2(f) and 2(g) hereof, will be given by
Parent to its transfer agent with respect to the Conversion Shares, the Interest
Shares and Warrant Shares, and that the Conversion Shares, Interest Shares and
Warrant Shares shall otherwise be freely transferable on the books and records
of Parent, as applicable, and to the extent provided in this Agreement and the
other Transaction Documents.  If a Buyer effects a sale, assignment or transfer
of Conversion Shares, Interest Shares or Warrant Shares in accordance with
Sections 2(f) and 2(g), Parent shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment to be
delivered within three business days.  In the event that such sale, assignment
or transfer involves Conversion Shares, Interest Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend, if possible under federal and state securities laws.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, Parent acknowledges that the remedy
at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by Parent
of the provisions of this Section 5(b), that a Buyer shall be entitled, in
addition to all other available remedies, to seek an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
 
20

--------------------------------------------------------------------------------

 
 
6. CONDITIONS TO THE COMPANY’S AND PARENT’S OBLIGATIONS TO SELL.
 
(a) The obligations of Parent hereunder to issue and sell the Debentures and
Closing Securities to each Buyer at the Initial Closing or any Subsequent
Closing, as applicable (each a “Closing”), is subject to the satisfaction, at or
before the Closing Date of each of the following conditions, provided that these
conditions are for the Company’s and Parent’s sole benefit and may be waived by
the Company and Parent at any time in their sole discretion by providing each
Buyer with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company and Parent.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Parent the
Initial Purchase Price for the Debentures being purchased by such Buyer at the
Initial Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Parent.
 
(iii) Such Buyer and each other Buyer shall have delivered to the Parent the
Subsequent Purchase Price for the Debentures being purchased by such Buyer at
any Subsequent Closing by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Parent.
 
(iv) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of each Buyer hereunder to purchase the Debentures at the
Initial Closing and any Subsequent Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company and Parent
with prior written notice thereof:
 
(i) The Company and Parent shall have executed and delivered to such Buyer (A)
each of the Transaction Documents, (B) the Debentures (in such denominations as
such Buyer shall have requested prior to the Closing) being purchased by such
Buyer at such Closing pursuant to this Agreement, and (C) the Class C Warrants.
 
(ii) Such Buyer shall have received the opinion of DeMint Law, PLLC, the
Company’s and Parent’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.
 
(iii) Parent shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by
Parent’s transfer agent.
 
(iv) Parent shall have delivered to such Buyer a certificate evidencing the
formation and good standing of Parent and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date reasonably proximate to
the Closing Date.
 
(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date reasonably proximate to the Closing
Date.
 
(vi) Parent shall have delivered to such Buyer a certificate evidencing Parent’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Parent
conducts business, as of a date reasonably proximate to the Closing Date.
 
(vii) The Company shall have delivered to such Buyer a certified copy of the
Company’s Articles of Incorporation as certified by the Secretary of State of
the State of Nevada reasonably proximate to the Closing Date.
 
(viii) Parent shall have delivered to such Buyer a certified copy of Parent’s
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada reasonably proximate to the Closing Date.
 
 
22

--------------------------------------------------------------------------------

 
 
(ix) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Company’s
Articles of Incorporation and (iii) the Company’s Bylaws, each as in effect at
the Closing, in the form attached hereto as Exhibit E.
 
(x) Parent shall have delivered to such Buyer a certificate, executed by the
Secretary of Parent and dated as of the Closing Date, as to (i) the resolutions
consistent with Section 3(b) as adopted by Parent’s Board of Directors in a form
reasonably acceptable to such Buyer, (ii) Parent’s Articles of Incorporation and
(iii) Parent’s Bylaws, each as in effect at the Closing, in the form attached
hereto as Exhibit E.
 
(xi) The representations and warranties of the Company and Parent shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
the Company and Parent shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
and Parent at or prior to the Closing Date.  At each of the Initial Closing Date
and any Subsequent Closing Date, such Buyer shall have received certificates by
the Chief Executive Officers of the Company and Parent, dated as of such Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit F.
 
(xii) Parent shall have delivered to such Buyer a letter from Parent’s transfer
agent certifying the number of shares of Common Stock outstanding as of a date
within five days of the Closing Date.
 
(xiii) The Common Stock (I) shall be designated for quotation on the Principal
Market and (II) shall not have been suspended, as of the Closing Date, by the
SEC or the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened, as of the
Closing Date, either (A) in writing by the SEC or the Principal Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Market.
 
(xiv) In accordance with the terms of the Security Documents, the Parent shall
have delivered to the Collateral Agent (A) the executed Security Documents and
(B) appropriate financing statements on Form UCC-1 to be duly filed in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Document (the “Perfection Certificate”).
 
(xv) Within two (2) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer and the Collateral Agent (A)
true copies of UCC search results, listing all effective financing statements
which name as debtor the Parent or any of its Subsidiaries filed in the prior
five (5) years to perfect an interest in any assets thereof, together with
copies of such financing statements, none of which, except as otherwise agreed
in writing by the Buyers, shall cover any of the Collateral (as defined in the
Security Documents) and the results of searches for any tax lien and judgment
lien filed against such Person or its property, which results, except as
otherwise agreed to in writing by the Buyers shall not show any such Liens (as
defined in the Security Documents); and (B) a perfection certificate, duly
completed and executed by the Parent and each of its Subsidiaries, in form and
substance satisfactory to the Buyers.
 
 
23

--------------------------------------------------------------------------------

 
 
(xvi) The Parent shall have duly executed and delivered to such Buyer each a
Joinder to Assignment For Security for the Intellectual Property of the Parent
and its Subsidiaries, in the form attached hereto as Exhibit J.
 
(xvii) The Company and Parent shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Securities.
 
(xviii) The Company and Parent shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.
 
8. TERMINATION.  In the event that the Initial Closing or any Subsequent Closing
shall not have occurred with respect to a Buyer on or before five business days
from the Initial Closing Date or any Subsequent Closing Date before July 31,
2015, as applicable, due to the Company’s or Parent’s or such Buyer’s failure to
satisfy the conditions set forth in Sections 6 and 7 above (and the nonbreaching
party’s failure to waive such unsatisfied condition(s)), the nonbreaching party
shall have the option to terminate this Agreement with respect to such breaching
party at the close of business on such date without liability of any party to
any other party.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Nevada, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Nevada.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of New York, State of New York, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, Parent, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein, none
of the Company, Parent or any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company, Parent
and the holders of at least sixty five percent of the aggregate number of
Registrable Securities issued hereunder (the “Majority Holders”), and any
amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of Debentures, as the case may be.  Neither the Company nor
Parent has, directly or indirectly, made any agreements with any Buyers relating
to the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, each of the Company and Parent confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or Parent or otherwise.
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
 
25

--------------------------------------------------------------------------------

 
 
If to the Company,
 
Guardian 8 Corporation
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, Arizona  85260
Telephone:    877.659.6007
Facsimile:       480.436.5777
Attention:      C. Stephen Cochennet, CEO


With a copy (for informational purposes only) to:
 
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone:    702.586.6436
Facsimile:       702.442.7995
Attention:      Anthony N. DeMint, Esq.


If to Parent,
 
Guardian 8 Holdings
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, Arizona  85260
Telephone:    913.317.8887
Facsimile:       480.436.5777
Attention:      C. Stephen Cochennet, CEO


With a copy (for informational purposes only) to:
 
DeMint Law, PLLC
3753 Howard Hughes Parkway
Second Floor Suite 314
Las Vegas, Nevada  89169
Telephone:    702.586.6436
Facsimile:       702.442.7995
Attention:      Anthony N. DeMint, Esq.




If to the Transfer Agent:
vStock Transfer LLC
18 Lafayette Place
Woodmere, New York  11598
Telephone:    212.828.8436
Facsimile:       646.536.3179
Attention:      Yoel Goldfeder
 
 
26

--------------------------------------------------------------------------------

 
 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Debentures.  Neither the Company nor Parent
shall assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Majority Holders, including by way of a Fundamental
Transaction (unless the Company and Parent are in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Debentures).  A
Buyer may assign some or all of its rights hereunder in connection with transfer
of any of its Securities without the consent of the Parent, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company, Parent and the Buyers contained
in Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification.  In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s and Parent’s other obligations under the
Transaction Documents, the Company and Parent shall jointly and severally
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or Parent in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company or Parent contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or Parent) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company or Parent
pursuant to the transactions contemplated by the Transaction Documents.  To the
extent that the foregoing undertakings by the Company and Parent may be
unenforceable for any reason, the Company and Parent shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The indemnification
provided in this Section 9(k) shall not apply to any Indemnified Liabilities
which are the subject of the indemnification provided for in Section 6 of the
Registration Rights Agreement, as well as shall not apply to those matters
covered by the express exceptions to indemnification provided by Section 6 of
the Registration Rights Agreement.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 9(k) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, each of
the Company and Parent recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the
Buyers.  Each of the Company and Parent therefore agrees that the Buyers shall
be entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
 
28

--------------------------------------------------------------------------------

 
 
(n) Payment Set Aside.  To the extent that the Company or Parent makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, Parent, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
(o) Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and each of the Company
and Parent acknowledges that the Buyers are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.
 
[Signature Pages Follow]
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 


 
PARENT:
 
GUARDIAN 8 HOLDINGS,
a Nevada corporation


By: /s/ C. Stephen
Cochennet                                                                
        C. Stephen Cochennet, CEO/President
 


 
COMPANY:
 
GUARDIAN 8 CORPORATION,
a Nevada corporation


By: /s/ C. Stephen
Cochennet                                                                
C. Stephen Cochennet, CEO/President


[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:


 
 
 
/s/ Karen L.
Rose                                                                                      5/28/15
Signature                                                                                     Date
 
 
First Bank & Trust as custodian of Ronald L. Chez IRA
Printed Name of Buyer
 
 
Karen L. Rose, Vice President & Trust Officer
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
820 Church
St.                                                                                                         
Evanston,
IL  60201                                                                                                
                                                                                                  
Facsimile No.:  (847)
733-8066                                                                               
Email:  krose@firstbt.com                                                                                     
Tax ID#:
   -XXXX                                                                                                  
 
Amount Being Invested by
Buyer:                                                              $200,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
 
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                         
 
 



[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
 
 
/s/ C. Stephen
Cochennet                                                                                      6/2/15
Signature                                                                                     Date
 
 
C. Stephen
Cochennet                                                                                                      
Printed Name of Buyer
 
_____________________________________________________                      
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
7432 E. Tierra Buena Lane, Suite
102                                                                         
Scottsdale,
AZ  85260                                                                                                  
 
Facsimile No.:  (_____)
                                                                                                
Email:                                                                                                                                                                                               
Tax ID#:
      -XXXX                                                                                                      
 
Amount Being Invested by
Buyer:                                                              $160,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
 
 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
 
 
/s/ Jim D. Loeffelbein TTEE, Terrie L. Loeffelbein TTEE   May 6th, 2015
Signature                                                                                     Date
 
 
JT Estate Trust Dtd 7/3/13 by Jim & Terrie Loeffelbein TTEEs
Printed Name of Buyer
 
 
Jim D. Loeffelbein TTEE and Terrie L. Loeffelbein TTEE
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
10380 West 179th
Street                                                                                        
Bucyrus,
KS  66013                                                                                               
                                                                                                 
Facsimile No.:  (_____)
                                                                                               
Email:  jimloeffelbein@gmail.com; terrieloeffelbein@yahoo.com                  
Tax ID#:
      -XXXX                                                                                                           
 
Amount Being Invested by
Buyer:                                                              $100,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
                                                                             
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
/s/ John
Loeffelbein                                                               5/5/15
Signature                                                                                     Date
 
 
Coal Creek Energy, LLC
Printed Name of Buyer
 
 
John Loeffelbein, Managing Member
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
17871 South Cody
Street                                                                                             
Olathe,
KS  66062                                                                                                         
                                                                                                     
Facsimile No.:  (_____)
                                                                                              
Email:  coalcreekenergy@yahoo.com
Tax ID#:
      -XXXX                                                                                                          
 
Amount Being Invested by
Buyer:                                                              $50,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
                                                                   
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:

 
 
/s/ Harvey M.
Burstein                                                    5/05/15
Signature                                                                                     Date
 
 
Harvey M. Burstein
Printed Name of Buyer
 
 
_____________________________________________________
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
13901 Conser St. Apt
#1607                                                                                                      
Overland Park,
KS  66223                                                                                                          
                                                                                                                 
Facsimile No.:  (913)
402-7276                                                                                                   
Email:  mbstar11@yahoo.com                                                                                                  
Tax ID#:
      -XXXX                                                                                                                  
 
Amount Being Invested by
Buyer:                                                              $50,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
                                                                                     
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
 
 
/s/ William M. Stern ,
MP                                                     5/7/15
Signature                                                                                     Date
 
 
Cradle Rock LLC
Printed Name of Buyer
 
 
William M. Stern M.P.
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
William M.
Stern                                                                                                           
c/o Stern Brothers – 8000 Maryland
Ave.                                                                 
St. Louis,
MO  63105                                                                                                     
Facsimile No.:  (_____)
                                                                                                
Email:  bstern2@bloomberg.net
Tax ID#:
      -XXXX                                                                                                           
 
Amount Being Invested by
Buyer:                                                              $25,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
 
 
/s/ William M. Stern ,
TTEE                                                     5/7/15
Signature                                                                                     Date
 
 
William M. Stern RLT 7/9/92
Printed Name of Buyer
 
 
William M. Stern TTEE
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
William M.
Stern                                                                                                           
c/o Stern Brothers – 8000 Maryland
Ave.                                                                
St. Louis,
MO  63105                                                                                                    
Facsimile
No.:  (_____)                                                                                                
Email:  bstern2@bloomberg.net
Tax ID#:
      -XXXX                                                                                                          
 
Amount Being Invested by
Buyer:                                                              $20,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
                                                                                              
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
 
 
/s/ Kent Nelson and Lisa Renae Nelson                                May 6, 15
Signature                                                                                     Date
 
 
Kent Nelson and Lisa Renae Nelson
Printed Name of Buyer
 
 
______________________________________________________
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
1200 Mountain Home
Road                                                                             
Woodside,
CA  94062                                                                                      
                                                                                             
Facsimile No.:  (_____)
                                                                                                
Email:  _______________________________________________
Tax ID#:
      -XXXX                                                                                                           
 
Amount Being Invested by
Buyer:                                                              $10,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
                                                                                           
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer, the Company and Parent have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 
BUYER:
 

 
 
 
 
/s/ Gary A.
Padjen                                                                  5-27-15
Signature                                                                                     Date
 
 
Gary A. Padjen
Printed Name of Buyer
 
 
______________________________________________________
Printed Name and Title of Person Signing on behalf of Purchaser
 
Address and Facsimile No. for Notices:
 
10741 Downing
St                                                                                              
Carmel,
IN  46033                                                                                                
                                                                                              
Facsimile No.:  (_____)
                                                                                               
Email:  gpadjen@aol.com___________________________________
Tax ID#:
      -XXXX                                                                                                           
 
Amount Being Invested by
Buyer:                                                              $10,000
 
 
Legal Representatives Address and Facsimile No. for Copies of Notices:
                                                                                                
                                                                                                
                                                                                                
 
Facsimile
No.:  (_____)                                                                                               
Email:                                                                                                                     
                                                                                           
 
 

 

 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS


(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
 
(7)
                         
Buyer
 
Address and Facsimile Number
 
Initial Closing Aggregate Principal Amount of Debentures
 
Subsequent Closing Aggregate Principal Amount of Debentures
 
Amount of Class C Warrants Deliverable at Closing
 
Amount of Class C Warrants Deliverable Upon Conversion of Debenture
 
Legal Representative’s
Address and Facsimile Number
First Bank & Trust as custodian of Ronald L. Chez IRA
 
820 Church St.
Evanston, IL  60201
 
$200,000
     
200,000
 
200,000
                             
C. Stephen Cochennet
 
7432 E. Tierra Buena Lane, Suite 102
Scottsdale, AZ  85260
 
$160,000
     
160,000
 
160,000
                             
JT Estate Trust Dtd 7/3/13
 
10380 West 179th Street
Bucyrus, KS  66013
 
$100,000
     
100,000
 
100,000
                             
Coal Creek Energy, LLC
 
17871 South Cody Street
Olathe, KS  66062
 
$50,000
     
50,000
 
50,000
                             
Harvey M. Burstein
 
13901 Conser St. Apt #1607
Overland Park, KS  66223
 
$50,000
     
50,000
 
50,000
                             
Cradle Rock LLC
 
C/o Stern Brothers
8000 Maryland Ave.
St. Louis, MO  63105
 
$25,000
     
25,000
 
25,000
                             
William M. Stern Revocable Living Trust
 
C/o Stern Brothers
8000 Maryland Ave.
St. Louis, MO  63105
 
$20,000
     
20,000
 
20,000
                             
Kent and Lisa Renae Nelson
 
1200 Mountain Home Road
Woodside, CA  94062
 
$10,000
     
10,000
 
10,000
                             
Gary A. Padjen
 
10741 Downing St
Carmel, IN   46033
 
$10,000
     
10,000
 
10,000
                                                                               
 

 
 
 

--------------------------------------------------------------------------------

 
 
COMPANY AND PARENT DISCLOSURE SCHEDULE
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Debentures
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Registration Rights Agreement
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Irrevocable Transfer Agent Instructions
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


Form of Outside Company Counsel Opinion
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


Form of Secretary’s Certificate
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F


Form of Officer’s Certificate
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G


Form of Guaranty
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT H


Form of Security Agreement
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT I


Form of Class C Warrant
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT J


Form of Intellectual Property Security Agreement
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



